DETAILED ACTION
Claims 1-4, 7, 11, 13, 16, 19, 25, 32, 33, 35-39, 50, 53 and 106 are under current consideration. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is directed to (in part): “immune-comprised” instead of ---immune-compromised---.
Also note that the claim is an improper multiple dependent claim which depends on canceled claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 11, 13, 16, 19, 25, 32, 33, 35-39, 50, 53 and 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manel (USPG 20160074507).
The claims are directed to (in part): a method of inducing an immune response to an antigen in a subject in need thereof, the method comprising administering to the 
Manel teaches a method for inducing an immune response in a subject for treating a bacterial infectious disease, a viral infection or a cancer comprising a VLP containing cGAMP (2’3’-cGAMP); see para. 5, 58 and 119 as well as instant claims 2, 19 and 25. See para. 26 and 116 for teaching that the comprising may comprise antigens and para. 126 for teaching that the subject or patient or individual encompasses an infant, child or adult; see instant claims 1, 16 and 53. Para. 129 indicates that the subject may be immunosuppressed; see instant claim 13. Para. 115 for teaching that the disclosed pharmaceutical compositions may comprise an adjuvant, including gel-type adjuvants, aluminum hydroxide and aluminum phosphate; see instant claims 3, 4, 50 and 106. The inventor describes the compositions as being useful for enhancing an immune response; see para. 117.
It is noted here that claims 32, 33 and 35-39 are directed to functional results. Given the prior art meets the structural limitations of the claims, the functional results must also be met.
Manel does not explicitly teach that the STING ligand is absorbed into the alum (claim 4); wherein the subject is less than 28 days of age at the time of administration (claim 7) and wherein a second administration occurs when the subject is no more than 6 months of age (claim 11). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to determine when a first administration, including before 28 days of age, and a second administration, including before the subject is no more than 6 months of age, should be administered to a newborn. One would have been motivated to consider a number of different factors in making such a determination, including the disease that is actually being treated.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used in the prior art; for example, absorbing a ligand into the alum, developing treatment schedules, etc.
The invention as a whole was clearly prima facie obvious for one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648